Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions

Applicant’s election of Species A1 and Species B1 in the reply filed on 9/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-8, 10, 11, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodell et al. (US 2004/0157519).
As to claims 2, 4, 6-8, 14 and 16, Goodell discloses a veneered element, comprising a substrate (second substrate, , claim 8, para 60-62), a wood veneer layer (first substrate para 58-61, claims 1, 15-16, for veneer) having a first surface and a second surface, the first surface being opposite to the second surface, a thermosetting adhesive layer (cured resin, claim 1, para 79, 64) adapted to adhere the first surface (surface upon which adhesive is placed) of the wood veneer layer to a surface of the substrate, wherein adhesive from the adhesive layer is present in a first portion of the wood veneer layer, extending from the first surface of the wood veneer layer and into at least 20% of the thickness of the wood veneer layer, wherein the second surface of the wood veneer layer is substantially free from adhesive from the adhesive layer, and wherein a second portion of the wood veneer layer extending from the second surface of the wood veneer layer and into at least 70% of the thickness of the wood veneer layer is substantially free from adhesive from the adhesive layer (impregnation is between 20-29% thickness of veneer as measured from first surface, see para 59 claim 3) (para 57-64, claims 1-19). As to the limitation reciting “wherein the wood veneer layer is compressed to a thickness being less than or equal to 80% of its original thickness;” 
As to claims 3 and 5, Goodell discloses the second portion and the second surface (which is part of the second portion) are free from adhesive (see claim 2 discussion above), and thus less than 40% of the pores or tracheids extending into the second surface and less than 40% of the pores and tracheids extending into the second portion are filled with adhesive.
As to claim 10 and 11, para 61 and claim 12 discloses that second substrate is the same material as the first substrate and claims 15-16 discloses wood veneer and wood board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodell as applied to claim 2 above, and further in view of Kairi (US 2003/0042180).
Goodell does not disclose the claimed density.  The density of wood veneer being used is a design choice that depends on the desired use of the veneer according to Kairi (Abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the wood veneer of Goodell to have a density of greater than 1000 kg/m^3 as the density is a design choice obvious to one of ordinary skill in the art as taught by Kairi above. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodell as applied to claim 2 above, and further in view of Rakaukas (US 5925211).
Goodell does not disclose the adhesive comprises resin impregnated paper. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, for the adhesive of Goodell to comprise resin impregnated paper as taught by Rakaukas (col 1, lines 30-33) as such reduces discoloration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748